CRAWLEY, Judge,
concurring specially.
Included in the trial court’s calculation of the child-support arrearage is an amount representing child support for a period after the older child reached the age of majority. The law is settled that a parent owes no child support once the child reaches the age of 19, the age of majority, unless the child is entitled to post-minority support pursuant to Ex parte Bayliss, 550 So.2d 986 (Ala.1989), or Ex parte Brewington, 445 So.2d 294 (Ala.1983). Whitten v. Whitten, 592 So.2d 183 (Ala.1991). I advocate that Rule 32, Ala. R. Jud. Admin., be amended so that it is self-executing in a situation like this one. Once a child reaches 19, the child-support obligation should be automatically recalculated in accordance with the child-support guidelines without the noncustodial parent’s being required to file a petition to modify based upon the fact that the child has reached 19 years of age. See State ex rel. Howard v. Howard, 671 So.2d 83 (Ala.Civ.App.1995) (Crawley, J., dissenting).